EXHIBIT 10.1

EXECUTION VERSION

FIRST AMENDMENT TO THE

ADVISORY SERVICES AGREEMENT

This First Amendment to the Advisory Services Agreement (this “First Amendment”)
is made and entered into effective July 1, 2011 by and among Universal City
Development Partners, Ltd., a Florida limited partnership (the “Company”),
Universal City Studios Productions LLLP, a Delaware limited liability
partnership, as successor in interest to Vivendi Universal Entertainment LLLP
(“Universal”), and Blackstone Management Partners L.P., a Delaware limited
partnership (“Blackstone”).

RECITALS

A. The Company, Universal and Blackstone entered into the Advisory Services
Agreement dated as of July 2002 but effective as of January 1, 2002 (the
“Advisory Services Agreement”) pursuant to which Blackstone and Universal agreed
to provide certain services to the Company as set forth therein. Capitalized
terms used in this First Amendment but not defined herein shall have the
meanings given to them in the Advisory Services Agreement.

B. Upon the consummation of the transactions contemplated by the Purchase
Agreement dated June 6, 2011, as amended July 1, 2011 (as amended, the “Purchase
Agreement”), by and among Blackstone UTP Capital LLC, Blackstone UTP Capital A
LLC, Blackstone UTP Offshore Capital LLC, Blackstone Family Media III LLC
(collectively, the “Blackstone Partners”), Parks Holdings Acquisition LLC, Parks
Holdings Acquisition Sub LLC (together with Parks Holdings Acquisition LLC, the
“Purchasers”), Universal Studios Company LLC and Universal City Property
Management II LLC, Blackstone will transfer its Interests (as defined in the
Purchase Agreement) to the Purchasers.

C. Pursuant to Section 8.06(d) of the Purchase Agreement, the parties thereto
have agreed to terminate all rights and obligations of Blackstone under the
Advisory Services Agreement effective as of the Closing (as defined in the
Purchase Agreement).

NOW, THEREFORE, in consideration of the following terms and conditions, and for
good and valuable consideration, the receipt and sufficiency of which is
acknowledged, the parties hereto agree as follows:

 

  1. Section 1 is hereby deleted and replaced in its entirety with the
following:

Appointment. The Company hereby appoints Universal to render the advisory and
consulting services described in Section 2 hereof for the term of this
Agreement.

 

  2. Section 2 is hereby deleted and replaced in its entirety with the
following:

Services. Universal hereby agrees that during the term of this Agreement it
shall render to the Company, by and through itself, its affiliates, and its
respective officers, members, employees and representatives as Universal in its
sole discretion shall designate from time to time, advisory and consulting
services in relation to the affairs of the Company in connection with ongoing
strategic and operational oversight of the

 

1



--------------------------------------------------------------------------------

Company, including, without limitation, (i) advice in designing financing
structures and advice regarding relationships with the Company’s lenders and
bankers; (ii) advice regarding the structure and timing of public and private
offerings of debt and equity securities of the Company; (iii) advice regarding
property dispositions or acquisitions; and (iv) such other advice directly
related or ancillary to the above financial advisory services as may be
reasonably requested by the Company. It is expressly agreed that the services to
be performed hereunder shall not include investment banking or other financial
advisory services rendered by Universal or its affiliates to the Company in
connection with any specific acquisition, divestiture, refinancing or
recapitalization by the Company. Universal may be entitled to receive additional
compensation for providing services of the type specified in the preceding
sentence by mutual agreement of the Company and Universal.

 

  3. Section 3 is hereby deleted and replaced in its entirety with the
following:

Fees. In consideration of the services contemplated by Section 2, for the term
of this Agreement, the Company and its successors agree to pay to Universal an
annual advisory fee of $1,250,000 (the “Advisory Fee”) which will be paid on or
about January 1. The Advisory Fee shall be prorated for the first and last year
of this Agreement. The Advisory Fee payable to Universal under this Agreement is
supplemental to, and not in place or lieu of, the Special Fee (as defined in
Section 20 of the Amended and Restated Agreement of Limited Partnership of
Universal City Development Partners, Ltd. as amended by the First Amendment to
the Amended and Restated Limited Partnership Agreement dated May 25, 2007, the
Second Amendment to the Amended and Restated Limited Partnership Agreement dated
November 7, 2007 and the Third Amendment to the Amended and Restated Limited
Partnership Agreement dated October 18, 2009 (collectively, the “Partnership
Agreement”)) payable pursuant to Section 20 of the Partnership Agreement. The
Special Fee shall, to the extent payable under Section 20 of the Partnership
Agreement, be fully paid before any payment of the Advisory Fee to Universal.

 

  4. Section 5 is hereby deleted and replaced in its entirety with the
following:

Accuracy of Information. The Company shall furnish or cause to be furnished to
Universal such information as Universal believes appropriate to its respective
assignment (all such information so furnished being the “Information”).

 

  5. The second sentence of Section 6 is hereby deleted and replaced in its
entirety with the following:

The Term shall be automatically extended for successive one-year periods unless
Universal or the Company provides the other party with written notice at least
60 days prior to any extension date that it desires to terminate the Agreement.

 

  6. Section 7 is hereby deleted and replaced in its entirety with the
following:

 

2



--------------------------------------------------------------------------------

Permissible Activities. Subject to applicable law, the terms of each of the
Partnership Agreement of the Company, the Third Amended and Restated Agreement
of General Partnership of Universal City Florida Holding Co. I, and the Third
Amended and Restated Agreement of General Partnership of Universal City Florida
Holding Co. II, nothing herein shall in any way preclude Universal, its
affiliates or partners (both general and limited), members (both managing and
otherwise), officers, directors, employees, agents or representatives from
engaging in any business activities or from performing services for its or their
own account or for the account of others, including for companies that may be in
competition with the business conducted by the Company.

 

  7. The notice address for Blackstone in Section 9(b) is hereby deleted in its
entirety.

 

  8. The notice address for Universal in Section 9(b) is hereby deleted and
replaced in its entirety with the following:

 

 

If to Universal:

   Universal City Studios Productions LLLP      100 Universal City Plaza,
Building 1280-14      Universal City, California 91608      Attention:   
Executive Vice President and General Counsel         Universal City Studios LLC
     Facsimile:    818-866-0229      Email:    Maren.Christensen@nbcuni.com     
With a copy to:      Universal Parks & Resorts      1000 Universal Studios Plaza
     Orlando, FL 32819      Attention:    Senior Vice President, Legal and
Business Affairs      Facsimile:    407-224-7704      Email:   
Cathy.Roth@universalorlando.com

 

  9. The word “Blackstone,” in the second sentence of Section 9(d) is hereby
deleted.

 

  10. Except as otherwise set forth in this First Amendment, the Advisory
Services Agreement shall remain unmodified and in full force and effect.

 

  11. Each reference herein to a party hereto shall be deemed to include its
successors and assigns, all of whom shall be bound by this First Amendment and
in whose favor the provisions of this First Amendment shall inure. In case any
one or more of the provisions contained in this First Amendment shall be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

 

  12.

The parties hereto agree to execute all such other documents and instruments and
to do such other and further things as may be necessary or desirable for the
execution

 

3



--------------------------------------------------------------------------------

  and implementation of this First Amendment and the consummation of the
transactions contemplated hereby and thereby.

 

  13. This First Amendment shall be governed by and construed in accordance with
the laws of the State of New York, without regard to any principles or rules of
conflicts of law that would cause the application of another law.

 

  14. WAIVER OF JURY TRIAL. EACH PARTY HERETO WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS PURSUANT HERETO.

 

  15. This First Amendment may be executed in any number of multiple
counterparts, all of which will constitute but one and the same instrument.

[Remainder of page intentionally left blank.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, Universal and Blackstone have caused this First
Amendment to be executed by their respective officers thereunto duly authorized
as of the date first above written.

 

UNIVERSAL CITY DEVELOPMENT PARTNERS, LTD. By:   /s/ Tracey Stockwell

Name:

Title:

 

Tracey Stockwell

Chief Financial Officer

 

UNIVERSAL CITY STUDIOS PRODUCTIONS LLLP By:   /s/ Robert S. Pick

Name:

Title:

 

Robert S. Pick

Senior Vice President

 

BLACKSTONE MANAGEMENT PARTNERS L.P.   By: Blackstone Management Partners L.L.C.

 

By:   /s/ Michael Chae Name:   Michael Chae Title:   Sr. Managing Director

First Amendment To The Advisory Services Agreement

 